UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1330


In re: HAIBER V. MONTEHERMOSO,

                Petitioner.



                 On Petition for Writ of Mandamus.
                            3:11-cv-00291-RJC


Submitted:   June 20, 2013                   Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Haiber V. Montehermoso, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Haiber       V.    Montehermoso      petitions        for     a    writ    of

mandamus seeking an order directing a North Carolina court to

respond      to    his   motion    to    grant   certiorari     that       he    allegedly

filed in November 2012.                 We conclude that Montehermoso is not

entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                 Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17      (4th    Cir.    2003).        Further,     mandamus         relief   is

available only when the petitioner has a clear right to the

relief sought.           In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).                 Moreover, this court does not have

jurisdiction to grant mandamus relief against state officials.

Gurley v. Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587

(4th Cir. 1969).

              The relief sought by Montehermoso is not available by

way    of    mandamus.          Accordingly,      although     we    grant       leave   to

proceed in forma pauperis, we deny the petition for writ of

mandamus.         We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented     in       the   materials

before      this    court   and    argument      would   not   aid    the       decisional

process.

                                                                      PETITION DENIED

                                             2